Citation Nr: 0817818	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis with pain 
and swelling of the joints.  

2.   Entitlement to service connection for residuals of a 
stress fracture 

3.  Entitlement to service connection for tendonitis of the 
legs and ankles.

4.  Entitlement to service connection for inflammatory bowel 
disease with chronic diarrhea and hemorrhoids, to include as 
due to exposure to ionizing radiation.

5.  Entitlement to service connection for hypertension, to 
include as due to asbestos exposure.

6.  Entitlement to service connection for headaches, 
dizziness and fluid on the brain, to include as due to 
asbestos exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran has arthritis which is etiologically related to his 
service. 

2.  There is no competent medical evidence of record that the 
veteran has residuals of stress fracture which is 
etiologically related to his service.

3.  There is no competent medical evidence of record that the 
veteran has tendonitis of the legs and ankles which is 
etiologically related to his service.

4.  There is no competent medical evidence of record that the 
veteran has inflammatory bowel disease with chronic diarrhea 
and hemorrhoids, which is etiologically related to service, 
to include exposure to ionizing radiation in service.  

5.  There is no competent medical evidence of record that the 
veteran has hypertension which is etiologically related to 
service, to include exposure to asbestos in service.   

6.  There is no competent medical evidence of record that the 
veteran has headaches, dizziness or fluid on the brain 
related to service, to include as due to asbestos exposure.


CONCLUSIONS OF LAW

1.  Service connection for arthritis is not established.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(a) (2007).  

2.  Service connection for residuals of stress fracture is 
not established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Service connection for tendonitis of the legs and ankles 
is not established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  Service connection for inflammatory bowel disease with 
chronic diarrhea and hemorrhoids is not established. 38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.311 (2007).

5.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(a) (2007).  

6.  Service connection for headaches, dizziness and fluid on 
the brain is not established.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied for the claims, and hence no rating or effective date 
will be assigned with respect to the claimed conditions.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  The 
veteran's representative has emphasized that the veteran has 
not been afforded a VA examination in conjunction with his 
claims on appeal.  The Board notes that the veteran was not 
afforded VA examinations to obtain opinions in connection 
with the claimed arthritis, stress fracture, tendonitis, 
headaches, dizziness and fluid on the brain, because there is 
no current medical evidence that these claimed disorders 
exist.  The veteran was not afforded an opinion in connection 
with the claimed inflammatory bowel disorder and hypertension 
because the evidence does not establish that the veteran 
suffered an event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.
  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

The service treatment records show that in August 1974 the 
veteran was referred to the orthopedic clinic with complaints 
of tendonitis and possible stress fracture.  The veteran was 
seen in the orthopedic clinic with pain three inches or so 
above the lateral malleolus with tenderness over the fibula.  
The impression was probable stress fracture although x-ray 
findings were normal.  In June 1975, the veteran complained 
of diarrhea for 12 hours without nausea or vomiting.  The 
service medical records are otherwise negative for any 
treatment or diagnoses of arthritis, tendonitis, hemorrhoids, 
hypertension, headaches, dizziness or fluid on the brain.  
The report of a July 1976 separation examination included 
normal clinical evaluations of all pertinent systems and was 
silent for any defects or diagnoses.  

Medical treatment records from a private hospital dated in 
1978 show that the veteran complained of headaches and was 
diagnosed with musculoskeletal pain.  

The veteran submitted a copy of a disability certificate 
dated in 1990 which shows that he was to undergo foot surgery 
but that the surgery had been cancelled due to an ear 
infection.  The surgery was to be rescheduled at a later 
date.   

Private treatment records dated in 1995 show that the veteran 
underwent a colonoscopy due to complaints of rectal bleeding.  
Findings from the colonoscopy included mild non-specific 
colitis and grade III internal hemorrhoid disease.

VA outpatient treatment records dated from 1995 to 2006 show 
that the veteran was diagnosed with hypertension, arthralgia, 
and that he underwent a hemorrhoidectomy in 1995 with ongoing 
complaints of hemorrhoids.

In a statement received in April 2008, the veteran's wife 
reported that the veteran has dizziness and that he has 
received treatment for hemorrhoids.

The veteran testified at a July 2006 RO hearing that he 
received treatment during service for all of his claimed 
disorders.  He asserted on his VA Form 9 that he received 
treatment for the claimed conditions during service, but his 
complaints were not thoroughly examined at that time and thus 
his service medical records are incomplete. 

Service Connection - General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007). Arthritis and 
hypertension are included as among the specified chronic 
diseases subject to presumptive service connection.  38 
C.F.R. § 3.309(a) (2007).


Arthritis with Pain and Swelling of the Joints

The veteran's service treatment records do not show any 
complaints, symptoms, diagnoses, or treatment for arthritis 
or pain and swelling of the joints.  Furthermore, post 
service medical records do not show a current diagnosis of 
arthritis.  The records do show that the veteran has a 
current diagnosis of musculoskeletal pain and arthralgia.  
However, there no competent medical evidence relating any 
current musculoskeletal pain or arthralgia to service.  The 
veteran's allegations provide the only evidence linking the 
veteran's current musculoskeletal pain and arthralgia to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for arthritis with pain and swelling of 
the joints.

Residuals of a Stress Fracture

Although the veteran was treated for a probable stress 
fracture during service, there was nothing noted at 
separation from service and there is no evidence of current 
residuals of a stress fracture.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The post-
service medical records contain no current diagnosis of 
residuals of a stress fracture, nor is there any competent 
opinion to indicate that the veteran had continuing 
symptomatology as a result of the probable stress fracture 
during service.  As such, the veteran's service medical 
records do not affirmatively establish that a stress fracture 
had its onset during military service.  

The primary impediment to a grant of service connection for 
residuals of a stress fracture is the absence of medical 
evidence of a diagnosis.  In the absence of proof of 
incurrence or aggravation during service and a causal 
connection between present disability and in-service disease 
or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992)

In making its determination, the Board has considered the 
veteran's contentions, however, it has not been indicated 
that he or they possess the requisite medical qualification 
regarding a matter involving medical diagnosis or medical 
causation.  Espiritu, 2 Vet. App. at 494.  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim. 

In the absence of competent medical evidence of residuals of 
stress fracture, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Tendonitis of the Legs and Ankles
 
The veteran's service treatment records show that he was 
referred to the orthopedic clinic with complaints of 
tendonitis, however, the veteran was not actually diagnosed 
with tendonitis.  More importantly, there is no evidence of a 
current diagnosis of tendonitis.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 223.  Therefore, service connection for tendonitis of the 
legs and ankles is not warranted.

Inflammatory Bowel Disease 

The veteran contends that he has inflammatory bowel disease 
with chronic diarrhea and hemorrhoids that is related to 
service, to include his exposure to ionizing radiation during 
service.  In particular, the veteran alleges that he was 
exposed to radiation while aboard the USS St. Louis while on 
a training mission during his active duty service.  

Inflammatory bowel disease with chronic diarrhea and 
hemorrhoids is not a disease that is subject to presumptive 
service connection on a radiation basis.  See 38 U.S.C.A.  § 
1112(c); 38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Inflammatory 
bowel disease with chronic diarrhea and hemorrhoids is not 
among the listed radiogenic diseases in 38 C.F.R. § 3.311, 
but such a disorder will be considered under the provisions 
of the section if the claimant has submitted or cited 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(2)(i)(xxiv).

The veteran's service treatment records show one instance in 
which he complained of diarrhea.  The records are otherwise 
negative for any further treatment for diarrhea.  The records 
do not show any treatment or diagnoses of inflammatory bowel 
disease or hemorrhoids.  Post service medical treatment 
records show that the veteran has a current diagnosis of 
colitis and hemorrhoids; however, there is no medical 
evidence suggesting that colitis or hemorrhoids were caused 
by service, to include any exposure to ionizing radiation in 
service.  Moreover, colitis and hemorrhoids are not subject 
to presumptive service connection on a radiation basis or 
listed as a radiogenic disease under 38 C.F.R. § 3.311.  The 
veteran has neither submitted nor identified any scientific 
evidence showing that the claimed disorders can be caused by 
exposure to ionizing radiation.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Espiritu, 2 Vet. App. at 494.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

Hypertension, Headaches, Dizziness and Fluid on the Brain

The veteran contends that he was exposed to asbestos while 
aboard the USS St. Louis when a storm caused helicopters and 
other cargo to fall off ships.  He reported that he was 
requested to help secure the cargo and that he inhaled the 
fumes from asbestos chemical products.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases which may occur 10 to 45 years after exposure.  The 
VA Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  M21-1MR, 
Part IV, Subpart ii, Chapter 2(C)(9) (December 13, 2005) 
(formerly M21-1, Part VI, para. 7.21(a)(1) & (2)).

The MANUAL M21-1 provisions do not create a presumption of 
exposure to asbestos solely from shipboard service.  "Rather, 
[the M21-1 provisions] are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in insulation and 
shipyard workers."  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  

In the present case, service treatment records fail to 
demonstrate the existence of a chronic disability 
attributable to inservice asbestos exposure.  There is no 
corroborating evidence that, while in service, the veteran 
was, in fact, exposed to asbestos.  Even assuming that the 
veteran was exposed to asbestos in service, there is no 
evidence of pathology resulting from that exposure during the 
veteran's period of active military service.  

The veteran's service treatment records are negative for any 
complaints, findings or diagnosis of hypertension.  Although 
the veteran has a current diagnosis of hypertension, there is 
no evidence of hypertension manifest to a compensable degree 
within one year of discharge.  Furthermore, there is no 
objective medical evidence etiologically linking the 
veteran's hypertension to military service, to include 
exposure to asbestos.

The service treatment records are negative for any 
complaints, findings or diagnosis of headaches, dizziness or 
a disability manifested by fluid on the brain.  Furthermore, 
there is no medical evidence of a current disability 
manifested by headaches, dizziness or fluid on the brain.  In 
the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and in-service disease or injury, there can be no valid 
claim.  Brammer, 3 Vet.App. at 225.  The Board must conclude 
that the preponderance of the evidence is against the claims.


ORDER

Service connection for arthritis with pain and swelling of 
joints is denied.

Service connection for residuals of a stress fracture is 
denied.

Service connection for tendonitis of the legs and ankles is 
denied.

Service connection for inflammatory bowel disease with 
chronic diarrhea and hemorrhoids, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for hypertension, to include as due to 
asbestos exposure, is denied.

Service connection for headaches, dizziness and fluid on the 
brain, to include as due to asbestos exposure, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


